UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7294


JAMES LAMONT REID,

                    Plaintiff - Appellant,

             v.

UNKNOWN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:20-cv-00450-DJN-RCY)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Lamont Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Lamont Reid, a Virginia inmate, appeals the district court’s order dismissing

without prejudice his civil action for failure to submit a 42 U.S.C. § 1983 complaint within

the allotted time. Because the district court’s “grounds [for] dismissal made clear that no

amendment [to the complaint] could cure the defects in [Reid’s] case,” we have jurisdiction

over this appeal. Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1067 (4th Cir. 1993) (brackets and internal quotation marks omitted). While this appeal

was pending, the district court reinstated the action, albeit under a new case number, after

Reid returned a completed § 1983 complaint. Because the district court already has

accorded Reid the only relief he could obtain by way of this appeal, we dismiss the appeal

as moot. See CVLR Performance Horses, Inc. v. Wynne, 792 F.3d 469, 474 (4th Cir. 2015)

(“Litigation may become moot during the pendency of an appeal when an intervening event

makes it impossible for the court to grant effective relief to the prevailing party.”). We

further deny Reid’s motion for the appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2